Citation Nr: 1810128	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  13-13 835	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for a bilateral shoulder disability.  

(The issues of entitlement to service connection for gastroesophageal reflux disease and chronic fatigue syndrome are discussed in a separate Board decision.)


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1985 to November 1992.

This appeal comes to the Board of Veterans' Appeals (Board) from an August 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2016.  A transcript of that proceeding has been associated with the claims file.  This matter was previously before the Board in September 2016, when it was remanded for development.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for a bilateral shoulder disability.  Before a decision can be reached on his claim, a remand is necessary to ensure that there is a complete record upon which to afford him every possible consideration.  See 38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board observes that in October 2017, VA treatment records were added to the Veteran's claims file, which include a June 2016 shoulder and arm conditions VA examination report that has not otherwise been associated with the claims file.  While a supplemental statement of the case (SSOC) concerning the Veteran's claim was issued in November 2017, it does not appear that the AOJ considered these newly-obtained treatment records.  Particularly in light of the June 2016 examination report, these records are pertinent to the Veteran's claim, and the Board must therefore return the claim to the AOJ so that it may perform an initial review of this evidence and readjudicate the claim.  See 38 C.F.R. § 20.1304(c).  

With respect to the June 2016 examination report, the Veteran noted that his MOS was transportation, and he maintained that driving trucks in heavy terrain probably contributed to his condition.  As none of the etiology opinions of record address this contention, the Board finds that a supplemental medical opinion is warranted on remand.  See 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain a supplemental medical opinion from the July 2017 shoulder and arm conditions examiner.  If the July 2017 examiner is no longer available, obtain a medical opinion from an appropriate medical examiner regarding the Veteran's claimed bilateral shoulder disability.  The claims file, including a copy of this remand, must be made available to, and reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiry:

The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's claimed bilateral shoulder disability was caused by, or is otherwise etiologically related to, his active military service.  

In rendering an opinion, the examiner should specifically consider and address the Veteran's MOS of motor transport operator and his contention that driving trucks in heavy terrain probably contributed to his shoulder condition, which is noted in the June 2016 VA shoulder and arm conditions examination report contained in the Veteran's VA treatment records.  

2.	After reviewing all evidence added to the claims file since the issuance of the April 2013 SOC and performing any development deemed necessary, re-adjudicate the Veteran's claim, with consideration of all evidence added to the claims file since the issuance of the April 2013 SOC.  If the benefit sought is not granted in full, furnish the Veteran and his representative an SSOC, and return the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

